     Case 3:21-cv-00053-MMD-WGC Document 23 Filed 04/15/21 Page 1 of 6




 1

 2

 3

 4

 5

 6                                                                     UNITED STATES DISTRICT COURT
                                                                            DISTRICT OF NEVADA
 7

 8                                   )                                                                                      Case #3:21 -cv-00053
      CONAM CONSTRUCTION COMPANY, a )
 9    Texas corporation              )
                                     )                                                                                      VERIFIED PETITION FOR
10                    Plaintiff(s),  )                                                                                      PERMISSION TO PRACTICE
                                     )                                                                                      IN TfflS CASE ONLY BY
11            vs.                    )                                                                                      ATTORNEY NOT ADMITTED
                                     )                                                                                      TO THE BAR OF THIS COURT
12    FLORIDA CANYON MINING, INC., a )                                                                                      AND DESIGNATION OF
      Delaware corporation           )                                                                                      LOCAL COUNSEL
13                                   )
                      Defendant(s).  )
14                                   J                                                                                      FILING FEE IS $250.00

15

16                     ______ Andrew K. Glenn_______ 5 Petitioner, respectfully represents to the Court:
                              (name of petitioner)
17
                        1.              That Petitioner is an attorney at law and a member of the law firm of
18
                                                                                             Husch Blackwell LLP
19                                                                                                 (firm name)

20     with offices at                                                                             1801 Wewatta St., Suite 1000
                                                                                                        (street address)
21
                                               Denver                                                                                      Colorado                                                       80202
      _______________________________________________________________________________________________________ J _________________________________________________________________________________? ___________________________________5

22                                             (city)                                                                                       (state)                                                      (zip code)

23                303-749-7200                                                           ^         andrew.glenn@huschblackwell.com
         (area code + telephone number)                                                                     (Email address)
24
                       2.               That Petitioner has been retained personally or as a member of the law firm by
25
       _______ Florida Canyon Mining, Inc._________to provide legal representation in connection with
26                   [client(s)]

27     the above-entitled case now pending before this Court.

28                                                                                                                                                                                                                     Rev. 5/16
     Case 3:21-cv-00053-MMD-WGC Document 23 Filed 04/15/21 Page 2 of 6




 1            3.        That since     October 29, 2012       , Petitioner has been and presently is a
                                             (date)
2      member in good standing of the bar of the highest Court of the State of________ Colorado_______
                                                                                            (state)
3      where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

4      from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5     possession of the United States in which the applicant has been admitted to practice law certifying

 6     the applicant's membership therein is in good standing.

 7            4.        That Petitioner was admitted to practice before the following United States District

 8     Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9     of other States on the dates indicated for each, and that Petitioner is presently a member in good

10     standing of the bars of said Courts.

11                             Court                             Date Admitted            Bar Number

12          U.S. District Court, District of Colorado          December 2, 2014

13                        State of Colorado                     October 29, 2012              45018

14                  Tenth Circuit Court of Appeals               March 14, 2018

15

16

17

18

19
               5.       That there are or have been no disciplinary proceedings instituted against petitioner,
20
       nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
       or administrative body, or any resignation or termination in order to avoid disciplinary or
22
       disbarment proceedings, except as described in detail below:
23
       (State “none” if Petitioner has no disciplinary proceedings, etc.) NONE
24

25

26

27

28                                                       2                                            Rev. 5/16
     Case 3:21-cv-00053-MMD-WGC Document 23 Filed 04/15/21 Page 3 of 6




 1                 6.      That Petitioner has never been denied admission to the State Bar of Nevada. (Give

2      particulars if ever denied admission):

3      (State “none” if Petitioner has never been denied admission.) NONE
4

5

6                  7.      That Petitioner is a member of good standing in the following Bar Associations.

7      (State “none” if Petitioner is not a member of other Bar Associations.) NONE

 8

 9

10                 8.       Petitioner has fded application(s) to appear as counsel under Local Rule IA 11-2

11     (formerly   lria   10-2)   during the past three (3) years in the following matters:   (State "none"   if no applications.)

12     Date of Application                    Cause                      Title of Court                  Was Application
                                                                       Administrative Body                 Granted or
13                                                                       or Arbitrator

14                 NONE

15

16

17

18

19                            (If necessary, please attach a statement of additional applications)

20                 9.       Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21     State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22     extent as a member of the State Bar of Nevada.

23                 10.      Petitioner agrees to comply with the standards of professional conduct required of

24     the members of the bar of this court.

25                 11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26     practice in this jurisdiction and that the client has consented to such representation.

27

28                                                                3                                                     Rev. 5/16
     Case 3:21-cv-00053-MMD-WGC Document 23 Filed 04/15/21 Page 4 of 6




 1            That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

 2

 3

4

 5

 6

 7                  Andrew K. Glenn            Petitioner, being first duly sworn, deposes and says:

 8     That the foregoing statements are true.

 9

10     Subscribed and sworn to before me this

11

12                                                                                     KATHARINE FAULKNER
                                                                                         NOTARY PUBLIC
                                                                                       STATE OF COLORADO
13                                                                                    NOTARY ID 20084034108
                                                                                  MY COMMISSION EXPIRES MAY 30, 2021
14

15

16                     DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                        THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
       believes it to be in the best interests of the client(s) to designate
                                                                         Miriam E. Rodriguez
19                                                                      (name of local counsel)
       Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
       above-entitled Court as associate resident counsel in this action. The address and email address of
21
       said designated Nevada counsel is:
22

23                                            1000 N. Nellis Blvd. Ste S
                                                    (street address)
24
                         Las Vegas                     ,                Nevada                    ,       89011    5
25                        (city)                                        (state)                         (zip code)

26                702-733-9292                s________ miriam@merlawpc.com________ .
        (area code + telephone number)                      (Email address)
27

28                                                         4                                                   Rev. 5/16
Case 3:21-cv-00053-MMD-WGC Document 23 Filed 04/15/21 Page 5 of 6




             15th        April       21
Case 3:21-cv-00053-MMD-WGC Document 23 Filed 04/15/21 Page 6 of 6




       STATE OF COLORADO, ss:

               I,      Cheryl Stevens. Clerk of the Supreme Court of the State
      of Colorado, do hereby certify that
                             Andrew Kerr Glenn

    has been duly licensed and admitted to practice as an


                            ATTORNEY AND COUNSELOR AT LAW


    within this State; and that his/her name appears upon the Roll ofAttorneys

     and Counselors at Law in my office of date the                     29th

    day of October_________________A.D.                    2012      and that at the date hereof

    the said        Andrew Kerr Glenn______ is in good standing a t this Bar.


                                  IN WITNESS WHEREOF, 1 have hereunto subscribed my name and
                                  affixed the Seal of said Supreme Court, at Denver, in said State, this
